                                         Case 3:19-cv-04238-MMC Document 158 Filed 05/11/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                     Case No. 19-cv-04238-MMC
                                                      Plaintiffs,                      ORDER GRANTING IN PART AND
                                  8
                                                                                       DENYING IN PART DEFENDANTS'
                                                v.                                     ADMINISTRATIVE MOTIONS TO
                                  9
                                                                                       SEAL; DIRECTIONS TO
                                  10     VADE SECURE, INCORPORATED, et                 DEFENDANTS
                                         al.,
                                  11                                                   Re: Dkt. Nos. 151, 153
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court are the following two motions, each filed May 4, 2020:
                                  14   (1) Defendants' Administrative Motion to File Portions of Defendants' Motion for Relief
                                  15   Under Seal"; and (2) "Defendants' Administrative Motion to File Portions of Defendants'
                                  16   Motion to Stay Under Seal." In response, plaintiffs have filed a single declaration
                                  17   addressing both motions.
                                  18         The Court having read and considered the parties' respective written submissions,
                                  19   the Administrative Motions are hereby GRANTED in part and DENIED in part, as set forth
                                  20   below, and defendants are hereby DIRECTED to file in the public record, no later than
                                  21   seven days from the date of this order, revised redacted versions of their Motion for
                                  22   Relief and Motion to Stay in accordance therewith.
                                  23   A. Administrative Motion to File Portions of Motion for Relief Under Seal
                                  24         1. To the extent defendants seek leave to file under seal page 1, line 22,
                                  25   beginning with the word "computer," through line 23, ending with the word "OSS," the
                                  26   motion is DENIED, as plaintiffs do not assert such portion contains sealable material.
                                  27         2. To the extent defendants seek leave to file under seal a portion of page 4, line
                                  28   22, the motion is DENIED, as plaintiffs do not assert such portion contains sealable
                                         Case 3:19-cv-04238-MMC Document 158 Filed 05/11/20 Page 2 of 2




                                  1    material.

                                  2           3. In all other respects, the motion is GRANTED.

                                  3    B. Administrative Motion to File Portions of Motion to Stay Under Seal

                                  4           1. To the extent defendants seek leave to file under seal page 4, line 26,

                                  5    beginning with the word "list" and ending with the word "documents," the motion is

                                  6    DENIED, as plaintiffs do not assert such portion contains sealable material.

                                  7           2. In all other respects, the motion is GRANTED.

                                  8           IT IS SO ORDERED.

                                  9

                                  10   Dated: May 11, 2020
                                                                                              MAXINE M. CHESNEY
                                  11                                                          United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
